Exhibit 99.5 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements on Form F-3 (Registration No. 333-173205, 333-138044, 333-122937 and 333-119157) and Registration Statements on Form S-8 (Registration No. 333-122302, 333-142284, 333-164656, 333-184136 and 333-193783) of Attunity Ltd (the “Company”) of our report dated May 29, 2015 with respect to thefinancial statements of Appfluent Technology, Inc. for the year ended December 31, 2013 included in this Form 6-K of the Company. /s/ Aronson LLC Tel-Aviv, Israel Aronson LLC June 1, 2015
